Citation Nr: 0011089	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-11 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right hip 
disability as secondary to service-connected bilateral pes 
planus.

2. Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1953 to 
November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  In that decision the RO denied service connection for 
a right hip disability.  The veteran perfected an appeal of 
the October 1992 decision.

In an October 1996 rating decision, the RO continued a 30 
percent disability evaluation for bilateral pes planus.  The 
veteran perfected an appeal of the October 1996 decision.  In 
written correspondence dated in May 1997, the veteran 
requested that his claims folder be transferred to the VARO 
in Atlanta, Georgia.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 16, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

During the aforementioned hearing the veteran's 
representative stated that there were additional VA Medical 
Center (VAMC) treatment records the veteran wanted the Board 
to consider before making a determination on his appeal.  The 
veteran signed a release form so that the RO could obtain VA 
treatment records from the VAMC in Augusta, Georgia.  The 
veteran also submitted a statement indicating that he wished 
to waive RO consideration of additional medical evidence 
obtained from the VAMC in Augusta, Georgia.  Generally, VA 
medical records are held to be within the Secretary's control 
and may be reasonably considered to be a part of the record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
the Board finds that all available VA medical treatment 
records should be obtained for an adequate determination of 
the issues on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1999), depending on the particular 
facts in each case.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

In addition, the Board finds the veteran's claim for 
increased compensation benefits for bilateral pes planus is 
well-grounded, meaning plausible, and based on a review of 
the file, there is a further VA duty to assist him in 
developing the facts pertinent to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998). The Court has held that the duty to assist 
includes the duty to obtain thorough and contemporaneous VA 
examinations, including examinations by specialists when 
indicated.  Hyder v. Derwinski, 1 Vet. App. 221; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the 
veteran should be afforded a VA examination for the purpose 
of determining the nature and severity of his service-
connected bilateral pes planus prior to appellate disposition 
of this appeal.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request all medical 
records pertaining to treatment received 
by the veteran relating to his right hip 
and bilateral pes planus disabilities 
from the VAMC in Augusta, Georgia from 
January 1997 to the present.  All 
records received should be placed in the 
claims folder.

2.  The veteran should also be requested 
to identify all sources of recent 
treatment received for his bilateral pes 
planus, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA examination of his 
bilateral pes planus by an appropriate 
specialist.  The RO should notify the 
veteran of the time, place, and date of 
said examination, and make part of the 
claims folder the notification letter and 
any other documents verifying its notice 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination so that it may be 
reviewed for pertinent aspects of the 
veteran's medical history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and reasons and bases for 
the decision reached.  In addition, the 
supplemental statement of the case 
should include whether the veteran's 
claim seeking entitlement to an 
increased evaluation for bilateral pes 
planus should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. § 
3.321 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 
- 5 -


- 1 -


